Judgment reversed upon the law and the facts, without costs, and complaint dismissed, without costs, upon the ground that plaintiff failed to prove facts sufficient to constitute a cause of action. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Hagarty, Carswell and Seudder, JJ., concur; Lazansky, P. J., dissents and votes for a new trial upon the ground that the determination of the trial court was against the weight of the evidence; Young, J., dissents and votes to affirm. Settle order on notice.